                 Case 20-22825-LMI        Doc 8    Filed 12/07/20     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov
In re:

Ivan Almagro                                      Case No: 20-22825-LMI
                                                  Chapter 13
                  Debtor          /


         EX-PARTE MOTION FOR EXTENSION OF TIME TO FILE SCHEDULES

         COME NOW the, debtors by and through their undersigned counsel and files this Ex-
Parte Motion for Extension of time to file Schedules, Summary of Schedules, Statement of
Financial Affairs, Payment Advices and Statement of Monthly Income and all other applicable
documents.
    1. At the time of filing the Petition for Relief the Debtor did not have all the necessary
         information to complete the required Schedules, Statement of Affairs and required
         documents.
    2. The debtors filed for Chapter 13 bankruptcy relief on November 24, 2020.
    3. For this reason, we are requesting an additional 20 days from today to file all the
         necessary documents.
    4. The administration of the estate will not be delayed as a result of the extension of time.
WHEREFORE, the undersigned moves this Court for an order in accordance with the
foregoing.


                                              Robert Sanchez, Esq.
                                              355 West 49 Street
                                              Hialeah, FL 33012
                                              Tel. (305)-687-8008

                                              By: /s/ Robert Sanchez
                                              Robert Sanchez, Esquire
                                              FBN#0442161
